Exhibit 99.1 FOR IMMEDIATE RELEASE MediaContact: Jeff Bergau jeff.bergau@arcadiabio.com +1-312-217-0419 ARCADIA BIOSCIENCES ANNOUNCES SECOND-QUARTER AND FIRST-HALF 2016 FINANCIAL RESULTS AND BUSINESS HIGHLIGHTS DAVIS, Calif. (August 9, 2016) – Arcadia Biosciences, Inc. (Nasdaq: RKDA), an agricultural technology company that creates value for farmers while benefitting the environment and enhancing human health, today released its financial and business results for the second-quarter and first-half of 2016. The company’s loss from operations was $4.3 million in the second quarter of 2016 compared to $3.5 million in the second quarter of 2015. Net loss attributable to common stockholders in the second quarter of 2016 was $4.6 million, consistent with the comparable period in 2015. For the first half of 2016, loss from operations was $9.2 million compared to a loss from operations for the first half of 2015 of $7.3 million. Net loss attributable to common stockholders for the first half of 2016 was $9.7 million, an improvement of 20% over the comparable period loss of $12.3 million. Cash on hand and liquid investments at the end of the second quarter totaled $61.1 million. “Arcadia is well positioned to deliver long-term value for growers and consumers worldwide,” said Raj Ketkar, President and CEO, who joined the company in late May. “We have made meaningful progress this quarter, and we will continue to focus on the near-term opportunities in our portfolio while optimizing how we invest our resources, building strategic partnerships and advancing our late-stage products towards commercialization.” Business and Technology Highlights Arcadia made the following business and technical achievements in the second quarter of 2016: · Arcadia Names New CEO.Raj Ketkar joined the company as president and chief executive officer on May 23, 2016, bringing 35 years of agriculture and agricultural biotechnology business experience in the US and internationally. Most notably, as managing director of Mahyco-Monsanto Biotech India, Ltd., Ketkar led the launch of Bt cotton, the country’s first agricultural biotechnology product. · HB4 Soybean Regulatory Submission to the FDA. Working through its Verdeca joint venture, Arcadia made a regulatory submission to the FDA for use of HB4 soybean in food and feed, further advancing HB4 soybean toward commercialization. · Milestone Achieved in the Development of High-Value Specialty Oil.In partnership with DuPont Pioneer, Arcadia completed successful field trials of safflower plants that produce high levels of arachidonic acid (ARA) oil, a high-value, specialty nutritional oil for global consumer markets. 1 Arcadia Biosciences, Inc. Financial Snapshot (Unaudited) ($ in thousands) Three Months Ended June30, Six Months Ended June30, %Favorable/ %Favorable/ (Unfavorable) (Unfavorable) Total Revenues )% )% Total Operating Expenses (1 )% )% Loss From Operations ) ) )% ) ) )% Net Loss ) ) )% ) ) (3 )% Net Loss Attributable to Common Stockholders ) ) 0 % ) ) 20 % Revenues In the second quarter of 2016, revenues were $721,000 as compared with revenues of $1.4 million in the second quarter of 2015. The quarter-over-quarter results were impacted by the conclusion of certain contract research and government grant projects in 2015, as well as the timing of product sales. Similarly in the first half of 2016, overall revenues decreased to $1.6 million from $2.2 million as a result of lower revenue from contract and grant revenue, as well as accelerated license revenue recognition in 2015 associated with license terminations. Operating Expenses In the second quarter of 2016, operating expenses were $5.0 million, consistent with the second quarter of 2015. For the first half of 2016, operating expenses were $10.8 million, as compared with $9.5 million during the same period in 2015. Research and development (R&D) spending increased by $500,000, as the company began a major new program in corn trait development and commercialization. General and administrative (SG&A) expenses increased by $772,000, much of which was associated with operating as a public company. Net Loss Net loss for the second quarter of 2016 was $4.6 million, as compared to $3.7 million for the second quarter of 2015. Net loss for the first half of 2016 was $9.7 million, compared to $9.5 million for the first half of 2015.The net loss in the first half of 2015 included the effect of higher interest expense, and also was materially impacted by non-cash adjustments to the value of financing-related derivatives.Additionally, the 2015 net loss included the effect of a higher income tax provision. Net Loss Attributable to Common Stockholders Net loss attributable to common stockholders for the second quarter of 2016 was $4.6 million, comparable to 2015. Net loss attributable to common stockholders for the first half of 2016 was $9.7 million, compared to $12.3 million for the same period in 2015.The net loss attributable to stockholders in 2015 included adjustments associated with preferred share financing redemption rights and deemed dividends to a warrant holder. Per share net loss attributable to common stockholders for the second quarter of 2016 was 10 cents, compared to 19 cents for the second quarter of 2015, and 22 cents for the first half of 2016, compared to 94 cents for the first half of 2015. The number of shares outstanding used to calculate the per-share losses attributable to common stockholders for each period is weighted and reflects the company’s change from a private to a public company in May 2015. 2 Conference Call and Webcast The company has scheduled a conference call for 4:30 p.m. Eastern (1:30 p.m. Pacific) to discuss second-quarter and first-half results and the quarter and half’s key strategic achievements. Interested participants can join the conference call using the following numbers: U.S. Toll-Free Dial-In: +1-844-243-4690 International Dial-In: +1-225-283-0138 Passcode: A live webcast of the conference call will be available on the “Investors” section of the Arcadia’s website at www.arcadiabio.com. Following completion of the call, a recorded replay will be available on the company’s investor website. Safe Harbor Statement “Safe Harbor” statement under the Private Securities Litigation Reform Act of 1995: This press release and the accompanying conference call contain forward-looking statements about the company and its products, including statements relating to components of the company’s long-term financial success and ongoing plans; the company’s traits, commercial products, and collaborations; and the company’s ability to manage the regulatory processes for its traits and commercial products. Forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially, and reported results should not be considered as an indication of future performance. These risks and uncertainties include, but are not limited to: the company’s and its partners’ ability to develop commercial products incorporating its traits and to complete the regulatory review process for such products; the company’s compliance with laws and regulations that impact the company’s business, and changes to such laws and regulations; and the company’s future capital requirements and ability to satisfy its capital needs.Further information regarding these and other factors that could affect the company’s financial results is included in filings the company makes with the Securities and Exchange Commission from time to time, including the section entitled “Risk Factors” in the company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2016 and additional information that will be set forth in its Form 10-Q for the quarter ended June 30, 2016. These documents are or will be available on the SEC Filings section of the Investor Relations pages of the company’s website at www.arcadiabio.com. All information provided in this release and in the attachments is as of the date hereof, and Arcadia Biosciences, Inc. undertakes no duty to update this information. About Arcadia Biosciences, Inc.
